352 F.2d 88
Charles Lannis MOSES, Sr., Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Huntsville, Texas, Appellee.
No. 22297.
United States Court of Appeals Fifth Circuit.
Oct. 25, 1965.

Charles Lannis Moses, Sr., in pro. per.
Robert E. Owen, Asst. Atty. Gen., Austin, Tex., Waggoner Carr, Atty. Gen. of Tex., Hawthorne Phillips, First Asst. Atty. Gen., Stanton Stone, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and MORGAN, District Judge.
PER CURIAM:


1
This is an appeal from a denial of a writ of habeas corpus entered by the District Court after a full hearing.  The appellant acted as his own counsel at the hearing, and the record reveals that the district judge was very patient and considerate.  Appellant was allowed to raise every conceivable objection to the constitutionality of his conviction, including many points he had not exhausted in the state courts.  The District Judge wrote a memorandum decision composed of eight typewritten pages, in which he thoroughly discussed and disposed of every contention raised by this appellant.


2
One of the complaints of petitioner, who was convicted of being an habitual offender under Texas law, was the reading of the indictment, in which two prior convictions were alleged, in the presence of the trial jury.  Breen v. Beto, 341 F.2d 96, decided by this court on January 28, 1965, had not been handed down at the time Judge Sheehy rendered his decision in the instant case on November 25, 1964.  His opinion on this point, however, was the same as that later reached by this court.  In all other respects, his decision denying habeas corpus is likewise found to be eminently correct and the judgment of denial is


3
Affirmed.